DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
 
  EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Kunzendorf on 26 February 2021.

The application has been amended as follows: 
IN THE CLAIMS

1. (Currently Amended): An assembly for a rear of a dual-flow turbomachine having a longitudinal axis, the assembly comprising: 
a secondary nozzle defined about the longitudinal axis and configured to eject a mixture of flows coming from a secondary vein and a primary vein of the turbomachine, 

wherein the assembly comprises a heating radiator system that comprises at least one heating plate and wherein the at least one heating plate extends longitudinally on a portion of an internal circumference of the secondary nozzle a location downstream of the neck by , over the neck, to a location upstream of  by the diameter of the secondary nozzle at the neck. 
2. (Canceled)
3. (Currently Amended): The assembly according to claim [[2]] 1, wherein the at least one heating plate is an electric radiator.
4. (Canceled)
5. (Currently Amended): The assembly according to claim [[2]] 1, further comprising:
a primary nozzle defining a portion of the primary vein, wherein the secondary nozzle defines a portion of the secondary vein; and
a lobe mixer located at a downstream end of the primary nozzle and having alternating hot lobes extending inside the secondary vein and cold lobes extending inside the primary vein.
6-7. (Canceled)
8. (Currently Amended): The assembly according to claim [[2]] 1, wherein a surface of the heating radiator system has a heating gradient.
9. (Currently Amended): The assembly according to claim [[2]] 1, wherein the heating of the radiator system is integrated into the secondary nozzle such that an internal flow surface of the secondary nozzle is continuous so as not to disrupt the mixture of flows.

22. (Previously Presented): A dual–flow turbomachine comprising the assembly according to claim 1.
23. (Currently Amended): A dual–flow turbomachine comprising:
the assembly according to claim [[2]] 1; and
an electric generator.
24. (Currently Amended): A dual–flow turbomachine comprising:
the assembly according to claim [[2]] 1; and
a battery that supplies the heating radiator system.
25. (Canceled).

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach in combination with the other limitations of the independent claim: “at least one heating plate extends longitudinally on a portion of an internal circumference of the secondary nozzle from a location downstream of the neck by a distance less than or equal to 20% of a diameter of the secondary nozzle at the neck, over the neck, to a location upstream of the neck by a distance less than or equal to twice the diameter of the secondary nozzle at the neck”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                        

/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741